DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hollow cavity” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “is at least 10%”, and the claim also recites “in particular is at least 20%” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 8 – 10, 14, 16 and 18 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pagaila (US 2011/0298109 A1).

Regarding Claim 1, Pagaila discloses a component carrier (Fig 6), comprising: a stack (201 is a structure showing stacks of components) comprising at least one electrically insulating layer structure (180; [0034,0043,0047,0058]; “encapsulant or other molding material is deposited over the package to provide physical support and electrical isolation”) (and/or at least one electrically conductive layer structure (170; [0057])); a component (164; [0057]; note that the claim language has not defined the component and can be interpreted as any device, electrical or non-electrical) embedded in the stack (201); at least one stress relief opening (178; [0057]; “openings” in 180, which is a conductive layer; structure shown could perform said function; note that the Applicant states in Applicant’s Specification page 3, [0009], “"stress relief opening" may particularly denote a recess or through hole which is formed in an electrically conductive layer structure of a component carrier at a specifically selected position at which pronounced stress may occur”.  As the conductive layer 170 has a hole or recess at 178 at a portion including 178, the reference meets the claim limitation) formed in each of the at least one electrically conductive layer structure (170) arranged in the stack on one side (upper side) of the component (164) so that a portion (a portion or area or region, cylindrical in shape as seen in Fig 6f at 178, annotated “PORTION” in Fig 6g below; note that the claim language has not defined structural boundaries of “portion” and thus “portion” is interpreted as a region or area) of the stack (201) extending from an exterior main surface of the component carrier up to a main surface (upper surface of 164) of the component on said side and including the at least one stress relief opening (178) is free of electrically conductive material ([0059]; “Excess penetrable material 180 escapes through openings 178 in plate 172”).


    PNG
    media_image1.png
    277
    560
    media_image1.png
    Greyscale

Annotated Fig 6g from Pagaila (US 2011/0298109 A1)
Regarding Claim 2, Pagaila discloses the component carrier (Fig 6),wherein the portion (a portion or area or region, cylindrical in shape as seen in Fig 6f at 178, annotated “PORTION” in Fig 6g; note that the claim language has not defined structural boundaries of “portion” and thus “portion” is interpreted as a region or area) consists exclusively of electrically insulating material (180; [0034,0043,0047,0058, 0059]; “electrical isolation”, “Excess penetrable material 180 escapes through openings 178 in plate 172”), in particular electrically insulating material of the at least one electrically insulating layer structure.

Regarding Claim 6, Pagaila discloses the component carrier (Fig 6), wherein the portion (a portion or area or region, cylindrical in shape as seen in Fig 6f at 178, annotated “PORTION” in Fig 6g; note that the claim language has not defined structural boundaries of “portion” and thus “portion” is interpreted as a region or area) is a cylindrical structure (see Fig 6f showing circular cross section at PORTION) with vertical side walls (inner sides of 178), in particular a circular cylindrical structure (as seen between Fig 6f-6h).

Regarding Claim 8, Pagaila discloses the component carrier (Fig 6), wherein the component comprises at least one pad (166; [0061]), in particular on, more particularly exclusively on, another main surface (lower surface of 164) of the component (164) facing away from the at least one stress relief opening (178).

Regarding Claim 9, Pagaila discloses the component carrier (Fig 6), wherein no stress relief opening (178 is only on the upper side of 164 away from 184) is formed on the side of the component (164) on which the at least one pad (166) is formed.

Regarding Claim 10, Pagaila discloses the component carrier (Fig 6), wherein the at least one stress relief opening (178; [0057]; “openings” in 180, which is a conductive layer; structure shown could perform said function) is fully circumferentially delimited by material (at 170) of the respective electrically conductive layer structure (170), in particular is a through hole (see Fig 6g-6h; [0057]), more particular circular through hole (see Fig 6 showing the opening goes through 170), extending through the respective electrically conductive layer structure (170).

Regarding Claim 14, Pagaila discloses the component carrier (Fig 6), further comprising: at least one stress relief structure (175) arranged in the stack and at least partially within a central plane (see Fig 6) of the component (164).


Regarding Claim 16, Pagaila discloses the component carrier (Fig 6), further comprising at least one of the following features: wherein at least part of the at least one stress relief structure (175) is (shaped as a sheet extending perpendicular to the main surfaces of the component carrier and/or) comprises a plurality of parallel posts (175; [0060]; “z-direction conductive pillars”) extending perpendicular to the main surfaces of the component carrier; (wherein at least part of the at least one stress relief structure has a plastic stress behavior; wherein a coordinate of a center of gravity of the at least one stress relief structure in a direction perpendicular to the main surfaces of the component carrier corresponds to a coordinate of a center of gravity of the component in the direction perpendicular to the main surfaces of the component carrier).

Regarding Claim 18, Pagaila discloses a panel (Fig 6), comprising: an array of a plurality of panel sections (see Fig 6h) each comprising a component carrier having a stack (201 is a structure showing stacks of components) comprising at least one electrically insulating layer structure (180; [0034,0043,0047,0058]; “encapsulant or other molding material is deposited over the package to provide physical support and electrical isolation”) (and/or at least one electrically conductive layer structure (170; [0057])); a component (164; [0057]; note that the claim language has not defined the component and can be interpreted as any device, electrical or non-electrical) embedded in the stack (201); at least one stress relief opening (178; [0057]; “openings” in 180, which is a conductive layer; structure shown could perform said function; note that the Applicant states in Applicant’s Specification page 3, [0009], “"stress relief opening" may particularly denote a recess or through hole which is formed in an electrically conductive layer structure of a component carrier at a specifically selected position at which pronounced stress may occur”.  As the conductive layer 170 has a hole or recess at 178 at a portion including 178, the reference meets the claim limitation) formed in each of the at least one electrically conductive layer structure (170) arranged in the stack on one side (upper side) of the component (164) so that a portion (a portion or area or region, cylindrical in shape as seen in Fig 6f at 178, annotated “PORTION” in Fig 6g below; note that the claim language has not defined structural boundaries of “portion” and thus “portion” is interpreted as a region or area) of the stack (201) extending from an exterior main surface of the component carrier up to a main surface (upper surface of 164) of the component on said side and including the at least one stress relief opening (178) is free of electrically conductive material ([0059]; “Excess penetrable material 180 escapes through openings 178 in plate 172”).

Regarding Claim 19, Pagaila discloses the component carrier (Fig 6), further comprising at least one of the following features: at least one stress relief structure (175) arranged at least partially in a connection line (for example the line representing the upper surface of 188 in Fig 6g, and that line connects two 164) connecting at least two of the components (164), in particular wherein at least part of the at least one stress relief structure (175) is arranged in a transition region (portion/region/area between two 175; note that the claim language has not defined structural boundaries of “region” and thus “region” is interpreted as a portion or area) between the component carriers; wherein part of the stress relief structures is arranged at least partially in a further 

Regarding Claim 20, Pagaila discloses a method ([0011-0012]; “method”) of manufacturing a component carrier (Fig 6a-6i), the method comprising: forming a stack (201 is a structure showing stacks of components) comprising at least one electrically insulating layer structure (180; [0034,0043,0047,0058]; “encapsulant or other molding material is deposited over the package to provide physical support and electrical isolation”) (and/or at least one electrically conductive layer structure(170; [0057])); embedding a component (164; [0057]; note that the claim language has not defined the component and can be interpreted as any device, electrical or non-electrical) in the stack, and forming at least one stress relief opening (178; [0057]; “openings” in 180, which is a conductive layer; structure shown could perform said function; note that the Applicant states in Applicant’s Specification page 3, [0009], “"stress relief opening" may particularly denote a recess or through hole which is formed in an electrically conductive layer structure of a component carrier at a specifically selected position at which pronounced stress may occur”.  As the conductive layer 170 has a hole or recess at 178 at a portion including 178, the reference meets the claim limitation) in each of the at least one electrically conductive layer structure (170) arranged in the stack on one side (upper surface of 164) of the component so that a portion (a portion or area or region, cylindrical in shape as seen in Fig 6f at 178, annotated “PORTION” in Fig 6g below; note that the claim language has not defined structural boundaries of “portion” and thus “portion” is interpreted as a region or area) of the stack (201) extending from an exterior Excess penetrable material 180 escapes through openings 178 in plate 172”).
Furthermore as no specific steps are provided, the Office reads this in the broadest sense to include manufacturing steps.

Claim(s) 1, 3, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 2017/0295643 A1).

Regarding Claim 1, Suzuki discloses a component carrier (Fig 13-14), comprising: a stack (41 is a structure showing stacks of components) comprising at least one electrically insulating layer structure (40; [0047]; “molding resin”) (and/or at least one electrically conductive layer structure (50; [0047])); a component (32; [0043]; note that the claim language has not defined the component and can be interpreted as any device, electrical or non-electrical) embedded in the stack (41); at least one stress relief opening (53; [0065-0066]; “openings” in 53, which is a conductive layer; structure shown could perform said function; note that the Applicant states in Applicant’s Specification page 3, [0009], “"stress relief opening" may particularly denote a recess or through hole which is formed in an electrically conductive layer structure of a component carrier at a specifically selected position at which pronounced stress may occur”.  As the conductive layer 50 has a hole or recess at 53 at a portion including 53, the reference meets the claim limitation) formed in each of the at least one electrically note that the claim language has not defined structural boundaries of “portion” and thus “portion” is interpreted as a region or area) of the stack (41) extending from an exterior main surface of the component carrier up to a main surface (upper surface of 32) of the component on said side and including the at least one stress relief opening (53) is free of electrically conductive material (see Fig 14 showing the opening is empty of conductive material).


    PNG
    media_image2.png
    322
    535
    media_image2.png
    Greyscale

Annotated Fig 14 from Suzuki (US 2017/0295643 A1)

Regarding Claim 3, Suzuki discloses the component carrier (Fig 13-14), wherein the portion (a portion or area or region, at 53) is a hollow cavity (at 53, there is no material of 50 and thus is hollow).
Regarding Claim 14, Suzuki discloses the component carrier (Fig 13-14), further comprising: at least one stress relief structure (40,60; [0049]; “copper”; 40,60 at sides are formed of the same material as Applicant’s structure and thus would have similar characteristics of some amount of stress relief) arranged in the stack and at least partially within a central plane (see Fig 14) of the component (32).

Regarding Claim 16, Suzuki further discloses the component carrier (Fig 13-14), further comprising at least one of the following features: wherein at least part of the at least one stress relief structure (walls of 40 at sides) is shaped as a sheet extending perpendicular to the main surfaces of the component carrier (see Fig 13) (and/or comprises a plurality of parallel posts extending perpendicular to the main surfaces of the component carrier;(wherein at least part of the at least one stress relief structure has a plastic stress behavior (40,60; [0049]; “copper”; this is the same material as used by the Applicant and thus would have plastic deformation properties); wherein a coordinate of a center of gravity of the at least one stress relief structure in a direction perpendicular to the main surfaces of the component carrier corresponds to a coordinate of a center of gravity of the component in the direction perpendicular to the main surfaces of the component carrier (Fig 14 shows that the distance between component 32 and walls 40,60 are equidistant, centers of gravity of 40 with respect to component would meet the claimed structural requirements)).


Claim(s) 1, 4, 5, 7, 11, 12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishino (US 2017/0042033 A1).

Regarding Claim 1, Nishino discloses a component carrier (Fig 6), comprising: a stack (32 is a structure showing stacks of components) comprising at least one electrically insulating layer structure (31; [0050]) (and/or at least one electrically conductive layer structure (41; [0014])); a component (51; [0050]; note that the claim language has not defined the component and can be interpreted as any device, electrical or non-electrical) embedded in the stack (32); at least one stress relief opening (void within 41 as seen in Fig 6C; [0051]; “frame” 41, which is a conductive layer as an opening to form the frame-shape; structure shown could perform said function; note that the Applicant states in Applicant’s Specification page 3, [0009], “"stress relief opening" may particularly denote a recess or through hole which is formed in an electrically conductive layer structure of a component carrier at a specifically selected position at which pronounced stress may occur”.  As the conductive layer 41 has a hole or recess at an inner portion of 41, the reference meets the claim limitation; annotated “OPENING” in Fig 6c below) formed in each of the at least one electrically conductive layer structure (41) arranged in the stack on one side (upper side) of the component (51) so that a portion (a portion or area or region, cylindrical in shape as seen in Fig 6a and 6c, annotated “PORTION” in Fig 6a and 6c below; note that the claim language has not defined structural boundaries of “portion” and thus “portion” is interpreted as a region or area) of the stack (32) extending from an exterior main surface of the component carrier up to a main surface (upper surface of 51) of the 

    PNG
    media_image3.png
    272
    510
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    366
    443
    media_image4.png
    Greyscale

Annotated Fig 6A and Fig 6c from Nishino (US 2017/0042033 A1)

Regarding Claim 4, Nishino further discloses the component carrier (Fig 6), wherein a plurality of stress relief openings (unlabeled inner opening of frame 41) are formed in each of a plurality of electrically conductive layer structures (41) arranged in the stack (32) on said side (upper side) of the component (51) so that the portion of the stack extending from the exterior main surface (upper surface) of the component carrier up to said main surface (upper surface of 51) of the component includes the plurality of stress relief openings (two as two frames 41 are above 51) and is free of electrically conductive material.

Regarding Claim 5, Nishino further discloses the component carrier (Fig 6), wherein at least two, in particular all, of the plurality of stress relief openings (annotated “OPENING” in Fig 6c above) are in alignment with one another (see Fig 6).

Regarding Claim 7, Nishino further discloses the component carrier (Fig 6), further comprising: at least one further stress relief opening (annotated “OPENING” in Fig 6c above; there are multiple patterns 41 above and below the component as seen in Fig 6 and each 41 has an opening) formed in each of the at least one electrically conductive layer structure (lower 41) arranged in the stack (31) on an opposing other side (lower side with respect to 51) of the component (51) so that a further portion of the stack extending from another exterior main surface (lower surface of 32) of the component carrier up to another main surface (lower surface of 51) of the component on said opposing other side and including the at least one further stress relief opening 

Regarding Claim 11, Nishino further discloses the component carrier (Fig 6), wherein the at least one electrically conductive layer structure (41) is a continuous layer (see Fig 6c showing 41 is a continuous frame) having a single through hole (as seen in Fig 6c, the layer 41 has only one opening) forming an assigned one of the at least one stress relief opening.

Regarding Claim 12, Nishino further discloses the component carrier (Fig 6), wherein a ratio between an area (surface area across rectangular opening; note that the claim language has not defined the structural datum of reference in order to define this “area”) of a respective one, in particular of each individual one, of the stress relief openings (annotated “OPENING” in Fig 6c above) and an area (surface area across upper surface of 51; note that the claim language has not defined the structural datum of reference in order to define this “area”) of the main surface of the component (51) is at least 10%, in particular is at least 20% (as seen in the Fig above, the area of the opening is greater than 100% of the surface area of the upper surface of the component).


Regarding Claim 17, Nishino further discloses the component carrier (Fig 6), further comprising at least one of the following features: the at least one electrically conductive layer structure (41) comprises at least one of the group consisting of copper ([0051]), aluminum, nickel, silver, gold, palladium, and tungsten, any of the mentioned materials being optionally coated with supra-conductive material such as graphene; (the at least one electrically insulating layer structure (31) comprises at least one of the group consisting of resin, in particular reinforced or non- reinforced resin, for instance epoxy resin or Bismaleimide-Triazine resin, FR- 4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer ([0038]), epoxy-based Build-Up Film, polytetrafluoroethylene, a ceramic, and a metal oxide; the component (22) is selected from a group consisting of an electronic component ([0030]), an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, an energy harvesting unit, an active electronic component, a passive electronic component ([0030]), an electronic chip ([0030]), a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a capacitor ([0030]), a resistor, an inductance, an accumulator, a switch, a camera, an antenna, a magnetic element, a light guiding element, a further component carrier and a logic chip; the component carrier is shaped as a plate (see Fig 2A); the component carrier is configured as a printed circuit board, or a substrate ([0003,0031])).

Claim(s) 1 and 13 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu (US 2017/0033025 A1).

Regarding Claim 1, Gu discloses a component carrier (Fig 2-3), comprising: a stack (10 is a structure showing stacks of components) comprising at least one electrically insulating layer structure (150; [0074]) (and/or at least one electrically conductive layer structure (140; [0083])); a component (120; [0074]; note that the claim language has not defined the component and can be interpreted as any device, electrical or non-electrical) embedded in the stack (10); at least one stress relief opening (void within 140 as seen in Fig 2-3; [0113]; “lattice”, which is a conductive layer as an opening to form the frame-shape; structure shown could perform said function; note that the Applicant states in Applicant’s Specification page 3, [0009], “"stress relief opening" may particularly denote a recess or through hole which is formed in an electrically conductive layer structure of a component carrier at a specifically selected position at which pronounced stress may occur”.  As the conductive layer 41 has a hole or recess at an inner portion of 41, the reference meets the claim limitation) formed in each of the at least one electrically conductive layer structure (140) arranged in the stack on one side (upper side) of the component (120) so that a portion (a portion or area or region, cylindrical in shape as seen in Fig 2, annotated “PORTION” in Fig 6a and 6c below; note that the claim language has not defined structural boundaries of “portion” and thus “portion” is interpreted as a region or area) of the stack (10) extending from an exterior main surface of the component carrier up to a main surface (upper surface of 120) of the component on said side and including the at least one stress relief 

    PNG
    media_image5.png
    285
    783
    media_image5.png
    Greyscale

Annotated Fig 2 from Gu (US 2017/0033025 A1)

Regarding Claim 13, Gu further discloses the component carrier (Fig 2-3), wherein the at least one stress relief opening (opening in 140) is configured for reducing warpage ([0083,0084,0092,0101]; “reduce a warpage”) promoting stress exerted on the component carrier.

Regarding Claim 14, Gu further discloses the component carrier (Fig 2-3), further comprising: at least one stress relief structure (140,145; [0086-0088,0094-0098]) arranged in the stack and at least partially within a central plane (see Fig 2) of the component (120).

Regarding Claim 15, Gu further discloses the component carrier (Fig 2-3), wherein the at least one stress relief structure (140,145) is configured for reducing reduce a warpage”) promoting stress exerted on the component carrier.

Regarding Claim 16, Gu further discloses the component carrier (Fig 2-3), further comprising at least one of the following features: wherein at least part of the at least one stress relief structure is shaped as a sheet extending perpendicular to the main surfaces of the component carrier and/or comprises a plurality of parallel posts (at 145) extending perpendicular to the main surfaces of the component carrier; (wherein at least part of the at least one stress relief structure has a plastic stress behavior; wherein a coordinate of a center of gravity of the at least one stress relief structure in a direction perpendicular to the main surfaces of the component carrier corresponds to a coordinate of a center of gravity of the component in the direction perpendicular to the main surfaces of the component carrier).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSHN K VARGHESE/Examiner, Art Unit 2896